 

Case 1:19-cr-00144-AKH Document 9 Filed 03/08/19 Page 1 of 9

_ ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee eee eR RH HX
UNITED STATES OF AMERICA

- Vv. - SUPERSEDING INDICTMENT
ALEJANDRO MIGUEL LEON MAAL, Sl

a/k/a ‘Alejandro Leon,”

oo “OT OCRIM 144

COUNT ONE
(Conspiracy to Violate and Evade the Foreign Narcotics Kingpin
Designation Act and the Kingpin Act Regulations)

The Grand Jury charges:

1. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun and committed out of the
jurisdiction of any particular state or district of the United
States, ALEJANDRO MIGUEL LEON MAAL, a/k/a ‘Alejandro Leon,” the
defendant, and others known and unknown, at least one of whom is
expected to be first brought to and arrested in the Southern
District of New York, knowingly and willfully combined, conspired,
confederated, and agreed together and with each other to violate

one or more of the provisions of the Foreign Narcotics Kingpin

 

jusDe SDNY
DOCUMENT
le] ECTRONICALLY FILED

  

     

 

aa
Case 1:19-cr-00144-AKH Document 9 Filed 03/08/19 Page 2 of 9

Designation Act (“Kingpin Act”) and related Kingpin Act
regulations.
2. It was a part and an object of the conspiracy that

ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendant,
and others known and unknown, would and did engage and attempt to
engage in transactions and dealings by a United States person, and
within the United States, in property and interests in property of
one or more foreign persons designated as Specially Designated
Narcotics Traffickers by the Secretary of the Treasury pursuant to
Title 21, United States Code, Section 1904(b), in violation of
Title 21, United States Code, Section 1904(c) (1), and Title 31,
Code of Federal Regulations, Sections 598.203(a) and 598.406.

3. Tt was further a part and an object of the
conspiracy that ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon," the defendant, and others known and unknown, would and did
engage and attempt to engage in transactions and dealings by a
United States person, and within the United States, that evaded
and avoided, and had the effect of evading and avoiding, one or
more of the prohibitions contained in the Kingpin Act, in violation
of Title 21, United States Code, Section 1904(c) (2), and Title 31,
Code of Federal Regulations, Section 598.204.

4, It was further a part and an object of the

conspiracy that ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro

 
Case 1:19-cr-00144-AKH Document9 Filed 03/08/19 Page 3 of 9

Leon,” the defendant, and others known and unknown, would and did
engage and attempt to engage in transactions and dealings by one
or more United States persons who were officers, directors, and
agents of an entity -- to wit, LEON MAAL acting as an agent of
American Charter Services LLC and an agent of SVMI Solution LLC
-- and within the United States, in property and interests in
property of one or more foreign persons designated as Specially
Designated Narcotics Traffickers by the Secretary of the Treasury
pursuant to Title 21, United States Code, Section 1904(b), in
violation of Title 21, United States Code, Sections 1904(c) (1) and
1906(a) (2), and Title 31, Code of Federal Regulations, Sections
598.203(a) and 598.406.

5. Tt was further a part and an object of the
conspiracy that ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon,” the defendant, and others known and unknown, would and did
engage and attempt to engage in transactions and dealings by one
or more United States persons who were officers, directors, and
agents of an entity -- to wit, LEON MAAL acting as an agent of
American Charter Services LLC and an agent of SVMI Solution LLC
-- and within the United States, that evaded and avoided, and had
the effect of evading and avoiding, one or more of the prohibitions

contained in the Kingpin Act, in violation of Title 21, United

 
Case 1:19-cr-00144-AKH Document 9 Filed 03/08/19 Page 4 of 9

States Code, Sections 1904(c)(2) and 1906(a)(2), and Title 31,
Code of Federal Regulations, Section 598.204.

Overt Act

6. In furtherance of the conspiracy and to effect the
illegal objects thereof, ALEJANDRO MIGUEL LEON MAAL, a/k/a
“Alejandro Leon,” the defendant, committed the following overt
act, among others:

a. On or about January 28, 2018, LEON MAAL used
an email account associated with American Charter Services LLC to
send a message related to private charter flights on board a U.S.-
registered aircraft for, among others, relatives and associates of
a Specially Designated Narcotics Trafficker designated pursuant to
the Foreign Narcotics Kingpin Designation Act.

(Title 21, United States Code, Sections 1904(c)(1)-(2) and
1906(a) (1)-(2); Title 18, United States Code, Section 3238;
Title 31, Code of Federal Requlations, Sections 598.203(a),

598.204, and 598.406.)

COUNT TWO
(Prohibited Transactions in Violation of the Foreign Narcotics
Kingpin Designation Act and the Kingpin Act Regulations)

The Grand Jury further charges:

7. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and

elsewhere, and in an offense begun and committed out of the

 
Case 1:19-cr-00144-AKH Document9 Filed 03/08/19 Page 5 of 9

jurisdiction of any particular state or district of the United
States and for which at least one of two or more joint offenders
is expected to be first brought to and arrested in the Southern
District of New York, ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon,” the defendant, knowingly engaged, attempted to engage, and
aided, abetted, and caused others to engage and attempt to engage
in transactions and dealings by one or more United States persons
who were officers, directors, and agents of an entity -- to wit,
LEON MAAL acting as an agent of American Charter Services LLC --
and within the United States, in property and interests in property
of one or more foreign persons designated as Specially Designated
Narcotics Traffickers by the Secretary of the Treasury pursuant to
Title 21, United States Code, Section 1904(b).
(Title 21, United States Code, Sections 1904(c)(1) and
1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Sections 598.203 (a)

and 598.406.)

COUNT THREE

(Evasion of the Foreign Narcotics Kingpin Designation Act and
the Kingpin Act Regulations)

The Grand Jury further charges:

8. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and

elsewhere, and in an offense begun and committed out of the

 
Case 1:19-cr-00144-AKH Document9 Filed 03/08/19 Page 6 of 9

jurisdiction of any particular state or district of the United
States and for which at least one of two or more joint offenders
is expected to be first brought to and arrested in the Southern
District of New York, ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon,” the defendant, knowingly engaged, attempted to engage, and
aided, abetted, and caused others to engage and attempt to engage
in transactions and dealings by one or more United States persons
who were officers, directors, and agents of an entity -- to wit,
LEON MAAL acting as an agent of American Charter Services LLC --
and within the United States, that evaded and avoided, and had the
effect of evading and avoiding, one or more of the prohibitions
contained in the Kingpin Act.
(Title 21, United States Code, Sections 1904(c) (2) and
1906(a) (2); Title 18, United States Code, Sections 3238 and 2;

and Title 31, Code of Federal Regulations, Section 598.204.)

COUNT FOUR

(Prohibited Transactions in Violation of the Foreign Narcotics
Kingpin Designation Act and the Kingpin Act Regulations)

The Grand Jury further charges:

9. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun and committed out of the

jurisdiction of any particular state or district of the United
Case 1:19-cr-00144-AKH Document9 Filed 03/08/19 Page 7 of 9

States and for which at least one of two or more joint offenders
is expected to be first brought to and arrested in the Southern
District of New York, ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon,” the defendant, knowingly engaged, attempted to engage, and
aided, abetted, and caused others to engage and attempt to engage
in transactions and dealings by a United States person who was an
officer, director, and agent of an entity -- to wit, LEON MAAL
acting as an agent of SVMI Solution LLC -- and-within the United
States, in property and interests in property of one or more
foreign persons designated as Specially Designated Narcotics
Traffickers by the Secretary of the Treasury pursuant to Title 21,
United States Code, Section 1904(b).

(Title 21, United States Code, Sections 1904(c) (1) and
1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Sections 598.203 (a)

and 598.406.)
COUNT FIVE
(Evasion of the Foreign Narcotics Kingpin Designation Act and
the Kingpin Act Regulations)

The Grand Jury further charges:

10. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and

elsewhere, and in an offense begun and committed out of the

jurisdiction of any particular state or district of the United

 
Case 1:19-cr-00144-AKH Document9 Filed 03/08/19 Page 8 of 9

States and for which at least one of two or more joint offenders
is expected to be first brought to and arrested in the Southern
District of New York, ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon,” the defendant, knowingly engaged, attempted to engage, and
aided, abetted, and caused others to engage and attempt to engage
in transactions and dealings by a United States person who was an
officer, director, and agent of an entity -- to wit, LEON MAAL
acting as an agent of SVMI Solution LLC -- and within the United
States, that evaded and avoided, and had the effect of evading and
avoiding, one or more of the prohibitions contained in the Kingpin
Act.
(Title 21, United States Code, Sections 1904(c)(2) and

1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Section 598.204.)

 

SL) KlALLe vlin 5m,

“*FOREPERSON GEOFFREY 6) BERMAN
United States Attorney
Case 1:19-cr-00144-AKH Document 9 Filed 03/08/19 Page 9 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ Vv. —

ALEJANDRO MIGUEL LEON MAAL,
a/k/a “Alejandro Leon,”

- Defendant.

 

SUPERSEDING INDICTMENT

 

(21 U.S.C. §§ 1904, 1906; and
18 U.S.C. §8§ 3238, 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

Mik Foreperson.

OEE Wo Geen
aly (UL So dd Oe Po Uh Sis,

 
